In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-1979

JIMMY E. S MITH, JR.,
                                            Plaintiff-Appellant,
                               v.

S ANGAMON C OUNTY S HERIFF’S D EPARTMENT, et al.,

                                         Defendants-Appellees.



            Appeal from the United States District Court
                 for the Central District of Illinois.
       No. 07-CV-3150—Byron G. Cudmore, Magistrate Judge.


    A RGUED S EPTEMBER 21, 2012—D ECIDED A PRIL 19, 2013




  Before P OSNER, K ANNE, and S YKES, Circuit Judges.
  S YKES, Circuit Judge. The Sangamon County Sheriff’s
Department administers the Sangamon County Deten-
tion Facility in Springfield, Illinois. In 2005 Jimmy
Smith, Jr., was charged with impersonating a police
officer and was detained in the jail pending trial.
Because he had a parole hold and a history of prob-
lems during a prior detention, Smith was housed in
a maximum-security cellblock. While there, he was se-
2                                            No. 11-1979

verely beaten by another inmate who was awaiting trial
on armed-robbery and aggravated-battery charges.
  Smith blames the Sheriff’s Department for his injuries;
he filed suit under 42 U.S.C. § 1983 claiming that the
Department’s approach to classifying inmates for cell-
block placement ignores serious risks to inmate safety
in violation of his due-process rights under the Four-
teenth Amendment. More specifically, he alleged that
the Department’s security classification policy fails to
separate “violent” from “nonviolent” inmates and thus
fails to protect peaceful inmates from attacks by
inmates with assaultive tendencies. A magistrate judge
entered summary judgment for the Sheriff’s Depart-
ment, and Smith appealed.
  We affirm. To avoid summary judgment, Smith
needed evidence that the jail’s security classification
policy systematically fails to address obvious risks to
inmate safety. He has no such evidence. Accordingly,
there is no factual support for Smith’s constitutional
claim that the Sheriff’s Department was deliberately
indifferent to a known risk of injury to him.


                     I. Background
  When an inmate arrives at the Sangamon County De-
tention Facility, the Sheriff’s Department assigns a
security classification for purposes of the inmate’s
housing placement within the jail. A classification
officer interviews each new detainee and reviews a
range of information, including the inmate’s age,
No. 11-1979                                              3

gender, gang affiliation, medical concerns, current
charge, criminal history, behavioral and disciplinary
history within the jail, and any holds due to parole vio-
lations. Pursuant to standards recommended by the
American Correctional Association, the classification
policy assigns point values within these categories, with
higher point values corresponding to lower security
risks. For example, in the “Present Offense” category,
an inmate charged with a misdemeanor property of-
fense—more broadly, any misdemeanor crime not com-
mitted against a person—receives three points, while
an inmate charged with a felony against a person gets
zero. Inmates also can identify “enemies” in the jail
who may pose a threat to their safety. If credible, an
inmate’s “enemies list” is taken into account in cell-
block placement decisions.
  As the classification system is structured, a higher
point total means a lower security status. Inmates
assigned more than 18 points go to medium- or mini-
mum-security cellblocks, and inm ates assigned
18 points or less go to maximum-security cellblocks.
Depending on the mix of classification factors,
inmates charged with violent crimes may be housed
with inmates charged with nonviolent crimes. An in-
mate’s initial classification is not necessarily permanent,
however. Placements are regularly reviewed, and an
inmate may request a change in his classification status
at any time. Corrections officers move inmates from
cellblock to cellblock about 50 to 100 times per year,
and a classification officer acknowledged that “quite a
lot” of these moves are due to inmate fights or violence.
4                                             No. 11-1979

   Smith entered the jail on February 28, 2005, charged
with impersonating a police officer. This was not his
first detention in the Sangamon County jail. Three years
earlier, he was charged with burglary and later con-
victed. This time around, classification officer John
Kirby assessed Smith under the security classification
policy. Based largely on a parole hold and Smith’s
history of “documented special problems,” Kirby
assigned him just eight points. The parole hold is easy
to understand, but the “special-problems” category
requires some explanation. “Special problems” status
covers a variety of past difficulties in the jail or at
other correctional facilities and also any security
problems noted during arrest. Smith received two points
in this category based on a history of moving from
cellblock to cellblock during his previous detention;
these moves were unrelated to violence or disciplinary
infractions by Smith himself. The eight-point score
meant that Smith was assigned to maximum security.
The “special problems” factor wasn’t consequential for
Smith’s housing classification, however. Without the
history of institutional problems, he would have
“earned” three points in this category, keeping his
total score low enough for maximum security. At no
time did he request a change in security classification.
  On May 13, 2005, Jason Newell was booked into the
jail on charges of armed robbery and aggravated battery.
Classification officer Vincent Fox assigned him ten
points under the security classification system based on
his gang affiliation, criminal record, and the severity of
the charges against him. Newell had no institutional
No. 11-1979                                                  5

record, and neither Fox nor Kirby was familiar with
him. Newell was placed in maximum security and as-
signed to Cell Block D.
  On May 22 Smith was moved to Cell Block D as a
result of an attack by another inmate in his original
cellblock. Specifically, Smith’s cellmate punched him in
the face because he would not move his feet while the
cellmate was cleaning the floor.1 Upon his arrival
in Cell Block D, Smith was housed with Newell.
There were no reports that Newell had been violent
thus far in his detention. Smith did not challenge his
transfer or complain about Newell being a threat.
  On June 8 Newell attacked Smith and seriously
injured him. Smith’s injuries were severe enough to
wipe out his recollection of the event, but an investiga-
tion revealed what happened. Witnesses said that
Newell and another inmate got into a fight over the
cellblock’s TV remote, and Newell punched that inmate
several times. Smith went to a window to signal a
guard that there was a problem. Newell then turned on
Smith and severely beat him. Guards arrived and
took Smith for medical attention. Witnesses reported



1
  Smith was administratively charged with “fighting” after this
incident, though he apparently had not been violent and did
not retaliate against the inmate who hit him. Rather, Smith
reported that he was quietly reading his Bible in his cell
when his cellmate punched him for not moving his feet out
of the cellmate’s way. The fighting charge against Smith had
no impact on his security classification.
6                                              No. 11-1979

that prior to the beating, Newell had been picking on
Smith and had threatened to kill him if he ever
snitched. They also reported that Newell was often
looking for a fight, while Smith was harmless and not
an instigator.
  Smith filed this suit under § 1983 against the Sheriff’s
Department and several individual officers alleging
that they were deliberately indifferent to a known
risk of serious injury in violation of his rights under the
Fourteenth Amendment. He later dropped his claims
against the individual officers and opted to proceed
only against the Sheriff’s Department. The premise of
his sole remaining claim was that the Department’s
security classification policy failed to protect peaceful
inmates like him from a serious risk of assault by
inmates who were prone to violence. A magistrate
judge entered summary judgment for the Sheriff’s De-
partment, holding that Smith had failed to produce
evidence raising a triable issue of fact regarding
whether the Sheriff’s Department, through its design
and implementation of the classification policy, was
deliberately indifferent to inmate safety.


                     II. Discussion
  We review the district court’s grant of summary judg-
ment de novo, considering the evidence in the light
most favorable to Smith and “drawing all reasonable
inferences” in his favor. Lewis v. Downey, 581 F.3d 467,
472 (7th Cir. 2009). Summary judgment is appropriate if
the evidence demonstrates that there is “no genuine
No. 11-1979                                               7

dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” FED. R. C IV. P. 56(a); see
also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
  Because Smith was a pretrial detainee, his deliberate-
indifference claim arises under the Fourteenth Amend-
ment’s Due Process Clause but is governed by the
same standards as a claim for violation of the Eighth
Amendment’s prohibition against cruel and unusual
punishment. Klebanowski v. Sheahan, 540 F.3d 633, 637
(7th Cir. 2008); Henderson v. Sheahan, 196 F.3d 839, 844
n.2 (7th Cir. 1999). Depriving a prisoner of “basic
human needs like food, medical care, sanitation, and
physical safety” violates the Eighth Amendment, but
only if the defendant acted with deliberate indiffer-
ence to the prisoner’s serious needs; negligence is not
enough. James v. Milwaukee County, 956 F.2d 696, 699-700
(7th Cir. 1992); see also Estate of Novack ex rel. Turbin v.
County of Wood, 226 F.3d 525, 530 (7th Cir. 2000).
  “A finding of deliberate indifference requires a
showing that the [defendant] was aware of a substantial
risk of serious injury to [the plaintiff] but nevertheless
failed to take appropriate steps to protect him from
a known danger.” Butera v. Cottey, 285 F.3d 601, 605
(7th Cir. 2002). Both the Eighth and Fourteenth Amend-
ments, then, “impose upon prison officials a duty to
protect inmates from violent assaults at the hands of
fellow prisoners,” Klebanowski, 540 F.3d at 637 (citing
Farmer v. Brennan, 511 U.S. 825, 833 (1994)), but the duty
is violated only by deliberate indifference to a known
substantial risk. Prison and jail officials “[are] not . . .
8                                              No. 11-1979

required to guarantee the detainee’s safety. The existence
or possibility of other better policies which might
have been used does not necessarily mean that the de-
fendant was being deliberately indifferent.” Frake v. City
of Chicago, 210 F.3d 779, 782 (7th Cir. 2000).
   There is no question that Smith suffered a serious
physical injury inflicted by another inmate. Summary
judgment turned on the sufficiency of Smith’s evidence
of deliberate indifference. Because Smith abandoned
his claims against the individual officers and proceeded
only against the Department under a theory of municipal
liability, he had to establish deliberate indifference
by reference to an official custom or policy. Monell v.
Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690-91,
694 (1978); see also City of Oklahoma City v. Tuttle, 471
U.S. 808, 823 (1985) (“[T]here must be an affirmative
link between the policy and the particular constitutional
violation alleged.”); Palmer v. Marion County, 327 F.3d
588, 594 (7th Cir. 2003) (explaining that “to establish a
genuine question of fact as to whether [the defendant
was] deliberately indifferent to [the plaintiff’s] safety,”
the plaintiff must show that the defendant has “a
custom or policy that contributed to the infliction of
the assault and his resulting injury”).
  Smith contends that the security classification policy
used by the Department to assign inmates to cellblocks
within the jail does not do enough to separate violent
from nonviolent inmates. He maintains that the Depart-
ment knew that nonviolent inmates were at serious risk
of harm from violent inmates housed in the same cell-
No. 11-1979                                                   9

block and that the classification policy was inadequate
to prevent that risk from being realized. In other words,
by following the classification policy, the Sheriff’s De-
partment was deliberately indifferent to inmate safety.
  Smith’s deliberate-indifference argument relies on
the fact that the classification policy fails to strictly segre-
gate “violent” from “nonviolent” offenders based on
their pending or past charges. It is true that the policy
does not assign inmates to a security classification
based solely on criminal history or the nature of the in-
mate’s current charge. Those factors are prominently
considered, but the policy accounts for a variety of
other factors as well. Depending on an inmate’s total
points, the policy allows for the possibility that any
inmate, regardless of the charged offense, may be placed
in a maximum-security cellblock. Thus, an inmate (like
Newell) who is charged with a violent crime can be
housed in the same block as an inmate (like Smith)
who is charged with a nonviolent offense. This, Smith
contends, ignores an obvious risk to the safety of
inmates detained in the jail on nonviolent charges.
  As the district court held, however, there is a funda-
mental failure of proof on this claim. Smith presented
no evidence that this feature in the classification
policy creates a serious risk of physical harm to
inmates, much less that the Sheriff’s Department knew
of it and did nothing. Smith had the burden to show
that the classification system created “a risk of serious
harm [that] was so patently obvious that the munici-
pality must have been aware of [a] risk of harm and,
10                                              No. 11-1979

by failing to act to rectify it, sanctioned the harmful
conduct.” Estate of Novack, 226 F.3d at 530; see also
James, 956 F.2d at 700. A risk of serious harm may be
shown, for example, by evidence of “a series of bad acts”
that “the policymaking level of government was bound
to have noticed,” Estate of Novack, 226 F.3d at 531
(internal quotation marks omitted), like a pervasive
pattern of assaults or the existence of an identifiable
group of prisoners at particular risk of assault, Walsh
v. Brewer, 733 F.2d 473, 476 (7th Cir. 1984).
   Here, however, Smith presented no evidence that the
Department had notice of a particular threat of harm
to him, that the classification system exposed him to a
serious risk of harm, or even that the Department knew
of a more generalized risk and ignored it. He cites
the post-attack witness interviews suggesting that
Newell was “looking for a fight” and had been picking
on Smith, but these witness statements are vague, con-
temporaneous with the assault, and not indicative
of prior notice to the Sheriff’s Department that the classi-
fication system itself posed a serious safety risk. There is
no evidence that these warnings were communicated
to jail officials before the attack. Even if they were,
that would not be enough to impute knowledge to the
Sheriff’s Department or its policymaking officials. Nor
would it link the attack on Smith to any supposed
flaw in the classification policy.
  Likewise, Smith presented no evidence of a history
of assaults by other inmates. He points to the attack
that prompted his transfer to Cell Block D, noting that
he was quietly reading his Bible in his cell when his
No. 11-1979                                           11

cellmate punched him in the mouth for not moving his
feet when asked. From this and other evidence (Smith
is apparently not a large man and has a history of de-
pression), we are asked to infer that he was vulnerable
to abuse by other inmates because he was meek and
not a troublemaker. Perhaps so, but that does not
advance the particular claim he makes here. To repeat,
in order to proceed against the Sheriff’s Department,
Smith needed to show that by adhering to the security
classification policy, the Department was deliberately
indifferent to a serious risk to his physical safety. The
attack by his cellmate is not enough to establish that
the policy itself systematically exposed inmates like
him to serious risk of harm.
  Nor has Smith presented evidence of an obvious
and more general risk of serious harm to nonviolent
inmates that might support an inference that the classi-
fication policy wasn’t doing enough to prevent vio-
lence and the Sheriff’s Department knew it. He does
not show, for example, a pattern of attacks by jail
inmates who could be characterized as violent when
housed in the same cellblock as inmates who could
be characterized as nonviolent. See James, 956 F.2d at
701. The only evidence Smith has of jail violence more
generally is a statement by Kirby that he reclassifies
inmates 50 to 100 times per year, many because of fight-
ing. But Kirby’s statement is too general to prove
the claim. Smith has not attempted to show that most
or indeed any of the fights that precipitated these
reclassifications were the result of violent inmates
preying on nonviolent ones, or even that they were one-
sided attacks rather than mutual altercations. He pro-
12                                              No. 11-1979

posed no expert testimony and presented no historical
data regarding assaults in the jail. He hasn’t attempted
to show that the risk of harm from inmate violence
was extremely high, nor has he linked the incidents
of fighting in the jail to some sort of obvious and pre-
ventable pattern. If there was a specific risk to inmates
charged with nonviolent crimes, it was not sufficiently
specific and apparent to put the Sheriff’s Department
on constructive notice.
  As a general matter, jail administrators are of course
aware of the risks inherent in housing persons accused
of different kinds of crimes together, but Smith has not
shown that the Sheriff’s Department ignored that risk
in the design or implementation of the security classifica-
tion policy. To the contrary, the record suggests that
the classification policy is designed to mitigate that
risk and respond to it if it arises. First, the policy con-
siders violent tendencies in the first instance; it does
so indirectly by accounting for gender, age, and gang
affiliation, for example, and it does so directly by con-
sidering the inmate’s criminal history, institutional
history, and current charge. Cf. Walsh v. Mellas, 837
F.2d 789, 797-98 (7th Cir. 1988) (criticizing a prison’s
failure to screen inmates for gang affiliation, which
could have helped prevent gang-related violence). It
is hard to imagine how else the jail could objectively
evaluate whether an inmate poses a threat of violence.2



2
  Smith suggests that the policy should take account of an
inmate’s violent or nonviolent demeanor. This strikes us
                                              (continued...)
No. 11-1979                                                 13

In addition, the policy allows inmates to identify “ene-
mies” who pose a threat to their safety and if credible,
honors requests to be housed away from those inmates.
Finally, inmate classifications and security risks may
be revisited. As Smith’s own case attests, the jail
allows for cellblock transfers due to inmate threats
or violence. Inmates may also request reclassification to
a different security level at any time.
  When pressed at oral argument to identify a specific
problem with the classification system, Smith’s attorney
suggested that the policy should have placed more
weight on the nature of the charge that brought the
inmate into the jail. But there is no reason to think that
considering other factors in addition to the severity of
an inmate’s current charge is unreasonable. On the con-
trary, an inmate’s criminal record and institutional
history are plainly appropriate factors to consider in
classifying inmates by security risk. Cf. Bell v. Wolfish,
441 U.S. 520, 547 (1979) (explaining the need for
“wide-ranging deference” to prison administrators “in
the adoption and execution of policies and practices
that in their judgment are needed to preserve internal
order and discipline and to maintain institutional secu-
rity”). Indeed, the failure to consider other relevant
factors beyond the inmate’s current charge could
obscure a propensity toward violent behavior. An


2
  (...continued)
as wholly subjective, easily “gamed” by the inmate, and likely
duplicative of other categories, such as institutional history.
14                                               No. 11-1979

inmate’s misbehavior during arrest or past inability to
function in multiple-inmate cellblocks could easily be a
sign of trouble; jail administrators are entitled to infer
as much and assign “special problems” status to
inmates with these characteristics. The inmate’s crim-
inal record is obviously important; Smith does not
argue otherwise. He criticizes the classification policy
for the weight it assigns to warrants, parole holds, and
gang affiliation, but he has no evidence that these
features of the system are unsound or irrelevant to jail
safety concerns.
   Finally, it is not at all clear that a policy strictly sep-
arating inmates based on their current charge—segre-
gating those accused of nonviolent crimes from those
accused of violent crimes—would do a better job of
ensuring inmate safety than the multiple-factor class-
ification system used by the Sheriff’s Department. An
inmate jailed on a nonviolent charge may have a
lengthy rap sheet of violent convictions or an institu-
tional disciplinary record. These additional factors may
suggest a need for maximum-security placement but
would be overlooked by a policy that focused exclu-
sively or even primarily on the nature of the offense
that brought the inmate to the jail.
  In short, Smith has presented no evidence that the
security classification policy creates an obvious and
systematic risk to inmate safety and that the Sheriff’s
Department ignored that risk. Accordingly, his consti-
tutional claim fails for lack of proof. The district
No. 11-1979                                      15

court properly entered summary judgment for the De-
partment.
                                         A FFIRMED.




                       4-19-13